Title: To Thomas Jefferson from Lewis Alexander, 10 June 1786
From: Alexander, Lewis
To: Jefferson, Thomas



Gentleman
Bayonne 10th. June 1786

I am honoured with Your esteemed favor dated 31th. May inclosed Copy of the regulation resolved on in Committé by his Majesty for the general advantage of our trade, and the particular of united States Speculators in Tobacco.
I have according to your desire duly published this notice to our  Merchants. They are rejoiced in hopes of the Considerable extension it tends for this Branch of Commerce; this regulation will obviate dificultys, the farmer General made me meet with, for the Sale of three Cargos to the address of my father D. Alexander his house from united States, yet oblidged him to reclaim of our Ministre Monsr. De Calonne his orders to the farmer General, that a preference on our neighbouring ports may be given to the Cargos Imported here at a regulated Price, as a free Port granted by his Majesty for the encouragement of united States Commerce.
I have at Same time to precaution You Sir; our traders in fishery Expeditions intend to demand that a duty of 12 livres ⅌: gal: be laid on Strangers fish Imported here, which can only mean that of united States fishery; if it’s adopted by Monsr. De Vergennes, or Mr. De Calonne to whom they will address, no doubt can there be of the prejudice will Succeed for the united States Intérêts, which I pray you will Interceed for, and render vain, on this point our Merchants demand; you’ll I pray premitt me the honour of addressing you every notice tending to the prosperity of new-England that I regard with Zeal.
The Charge of being one of American agents would flatter me much. I am not So happy yet my various Sollicitations. I had the honour of addressing them by Mr. Carmichael to the honorable Doctr. Franklin, that he might be pleased to Elect me in the Charge of his Consul for this City, I did since Sollicit Mr. Barclay Consul General, praying him to grant me the favour of his recommendation to your honour; this Gentleman was so kind as to promise me that at his return in france he would employ every thing on his Side, that may allude my obtaining this honorable Charge at the first election that nearly would be made, may I take the liberty Sir, of reclaiming Your protection if I am capable of meritting it; Your voice will be highly regarded by the honorable Congres on my demand; Should I obtain it I will join to my anxious desire of being in the American Service, Strict attention, Zeal, and good care for the promotion and Conservation of their trade, and my everlasting acknowledgment to the honour of your Protection.
I am with the most profound Respect, Your very Hum. & Obt. Servant to Command Gentleman,

Lewis Alexander

